DETAILED ACTION
This office action is in response to the RCE filed on 02/10/2021. Claims 1, 4, 5, 6, 11, 15, and 16 are amended herein and claims 8 and 14 are cancelled. Claims 1-7, 9-13, and 15-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Arguments
Applicant’s arguments with respect to claims 1-9, 13-27 and 31-40 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Although a new grounds of rejection has been used to address additional limitations that have been added to the claims, a response is deemed necessary for several of applicant’s arguments since Chong (US 2013/0136167) and Minoo (US 2013/0177068) will continue to be used to meet several of the claimed limitations. More specifically, the prior of record Sjoberg (US 2012/0140832) in the rejection addresses the newly added limitations

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-13, 15, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chong (US 2013/0136167) in view of Minoo (US 2013/0177068) and in further view Sjoberg (US 2012/0140832).

Regarding claim 1, Chong discloses the following claim limitations: a communication device, comprising: processing circuitry configured to perform de-blocking filter processing (Chong, paragraph 98 discloses a deblocking filter may be applied to filter the decoded blocks in order to remove blockiness artifacts),
and sample adaptive offset (SAO) filter processing of a video signal (Chong, paragraph 8 discloses a video coder for performing adaptive loop filter (ALF), sample adaptive offset (SAO) processes, or both ALF and SAO processing in a video coding process).
wherein one or more of a granularity of each of the plurality of band offsets or a number of band offsets of the plurality of band offsets are at least based on a largest coding unit (LCU) size of the set of pixels within the corresponding band.
However, in the same field of endeavor Minoo discloses more explicitly the following:
wherein the processing circuitry configured to perform SAO filter processing further comprises: processing circuitry to adaptively select a plurality of band offset (Minoo, paragraph 92 and Figures 9-10 discloses two types of band offsets which B0 and B1 i.e. for selection),
each band offset corresponding to a band index of a plurality of band indices and associated with a set of pixels within a band corresponding to the band index (Minoo, paragraph 108 discloses performing operations by shift, e.g., by mapping a pixel value to a band index. This mapping may be achieved using a look-up table or by other means (e.g., binary-shift of pixels values)… if the 0-255 pixel range is divided into 32 uniformly spaced bands (corresponding to 32 offsets), then each pixel value may be shifted by 3 binary positions to the right to get the band-index),
(Minoo in paragraphs 108-109 discloses “it may be preferable to perform operations by shift, e.g., by mapping a pixel value to a band index… a combination of pixel value shift and merging offsets (i.e. band offset/indices) may be used to map pixel values in non-uniform and/or discontinuous situations (i.e. distributions)”. In addition paragraph 103 discloses BO (band offset/indices) types can be defined based upon the statistical distribution of values within the range, such as illustrated in FIG. 10, which plots a distribution (e.g., histogram) of values, also as outlined in paragraph 109 the distribution can be discontinuous which implies that at least two successive indices of the plurality of band indices are separated from one another by at least one band index value).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Chong with Minoo to create the voding system of Chong with the SAO filtering method of Minoo.
The reasoning being is to provide a method that improve video quality by selection, coding, and signaling of parameters in a sample adaptive offset (SAO) process (Minoo, paragraph 21). 
	Chong and Minoo do not explicitly disclose the following claim limitations: wherein one or more of a granularity of each of the plurality of band offsets or a number of band offsets of the plurality of band offsets are at least based on a largest coding unit (LCU) size of the set of pixels within the corresponding band.
	However, in the same field of endeavor Sjoberg discloses more explicitly the following: wherein one or more of a granularity of each of the plurality of band offsets or a number of band offsets of the plurality of band offsets are at least based on a largest coding unit (LCU) size of the set of pixels within the corresponding band (Sjoberg, paragraph 43 discloses an LCU having a selected size of 64x64 pixels could have a slice granularity defining a granularity level of 0 to 3 with an SCU size of 8x8 pixel i.e. the one or more granularity is based on a LCU; in addition the plurality of band offsets is outlined above).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Chong and Minoo with Sjoberg to create the system of Chong and Minoo as outlined above with the coding system of Sjoberg. 
	The reasoning being is to provide an efficient management of slices in pictures and video frames and to regulate the coding unit levels at which slice starts within a picture or video frame can be positioned (Sjoberg, paragraphs 8 and 9).

Regarding claim 2, Chong, Minoo and Sjoberg discloses the communication device of claim 1, wherein the processing circuitry configured to perform SAO filter processing further comprises processing circuitry to transmit the plurality of band offsets to a second communication device, the second communication device utilizing the plurality of band offsets to apply SAO filter processing to the video signal (As outlined above Minoo discloses the different types of band offsets in addition paragraph 31 discloses combining video data which comprises the band offsets and transmitting the video signals to a decoder; in addition paragraphs 95-96 discloses encoder (first communication device) and decoder (second communication device); in addition Minoo, claim 14 discloses and apply a second SAO compensation to each of the pixels in the processed video block i.e. the decoder performing the first and second SAO compensation on the video block). The same motivation that was utilized in claim 1 applies equally as well to claim 2.

	Regarding claim 3, Chong, Minoo and Sjoberg discloses the communication device of claim 1, wherein the processing circuitry configured to perform SAO filter processing further comprises processing circuitry to apply each of the plurality of band offsets to the associated set of pixels of the video signal (Minoo, claim 14 discloses a video decoder (i.e. second communication device) configured to: obtain processed video data from a video bitstream; partition the processed video data into blocks, wherein each of the blocks is equal to or smaller than a picture and each block is comprised of a plurality of pixels; apply a first SAO compensation to each of the pixels in a processed video block; and apply a second SAO compensation to each of the pixels in the processed video block i.e. the decoder performing the first and second SAO compensation on the video block). The same motivation that was utilized in claim 1 applies equally as well to claim 3.

	Regarding claim 4, Chong, Minoo and Sjoberg discloses the communication device of claim 1, wherein the each of the plurality of band offsets are at least based on a largest coding unit (LCU) size of the set of pixels within the corresponding band (Minoo, paragraph 130 discloses after a first SAO process, a second SAO process is applied. In this case, after a first SAO pass, the decoded+deblocked+SAO values from the current LCU in the first pass may be used for classification in the second SAO pass; in addition Sjoberg, paragraph 43 discloses an LCU having a selected size of 64x64 pixels could have a slice granularity defining a granularity level of 0 to 3 with an SCU size of 8x8 pixel i.e. the one or more granularity is based on a LCU; in addition the plurality of band offsets is outlined above). The same motivation that was utilized in claim 1 applies equally as well to claim 4.

	Regarding claim 5, Chong, Minoo and Sjoberg discloses the communication device of claim 4, wherein a first subset of the plurality of band offsets has a first granularity at least based on a first LCU size associated with the set of pixels within a corresponding first subset of the plurality of bands, and wherein a second subset of the plurality of band offsets has a second, coarser granularity at least based on a second, smaller LCU size associated with the set of pixels within a corresponding second subset of the plurality of bands (Minoo, paragraph 109 discloses the finest granularity of offset-intervals may be defined by shift and they may then be merged based on min-max or some other conditions to include only N contiguous offset; in addition paragraph 108 discloses performing operations by shift, e.g., by mapping a pixel value to a band index. This mapping may be achieved using a look-up table or by other means (e.g., binary-shift of pixels values)… if the 0-255 pixel range is divided into 32 uniformly spaced bands (corresponding to 32 offsets), then each pixel value may be shifted by 3 binary positions to the right to get the band-index; in addition Sjoberg paragraph 16 discloses “This enables restrictions of slices starts from a finest level aligned with smallest coding units up to coarser levels possibly even up to the highest level where slice starts can only be aligned with borders between largest coding units”). The same motivation that was utilized in claim 1 applies equally as well to claim 5.

	Regarding claim 6, Chong, Minoo and Sjoberg discloses the communication device of claim 1, wherein the processing circuitry configured to perform SAO filter processing further at least based on a pixel value distribution of the video signal, each set of pixels associated with a corresponding band (Minoo, paragraph 130 discloses after a first SAO process, a second SAO process is applied. In this case, after a first SAO pass, the decoded+deblocked+SAO values from the current LCU in the first pass may be used for classification in the second SAO pass; in addition Sjoberg, paragraph 43 discloses an LCU having a selected size of 64x64 pixels could have a slice granularity defining a granularity level of 0 to 3 with an SCU size of 8x8 pixel i.e. the one or more granularity is based on a LCU; in addition the plurality of band offsets is outlined above). The same motivation that was utilized in claim 1 applies equally as well to claim 6.

Regarding claim 10, Chong, Minoo and Sjoberg discloses the communication device of claim 1, wherein the video signal comprises a coding unit or macroblock (Minoo, paragraph 46 discloses a slice may be considered to be a plurality of video blocks (e.g., macroblocks, or coding units)). The same motivation that was utilized in claim 1 applies equally as well to claim 10.

With regard to claim 11, claim 11 lists all the same elements and features to claim 1 as outlined above. Therefore the same rationale that was utilized in claim 1 applies equally as well to claim 11.

Regarding claim 12, Chong, Minoo and Sjoberg discloses the method of claim 11, further comprising transmitting the plurality of band offsets to a second communication device, the (As outlined above Minoo discloses the different types of band offsets in addition paragraph 31 discloses combining video data which comprises the band offsets and transmitting the video signals to a decoder; in addition paragraphs 95-96 discloses encoder (first communication device) and decoder (second communication device); in addition Minoo, claim 14 discloses and apply a second SAO compensation to each of the pixels in the processed video block i.e. the decoder performing the first and second SAO compensation on the video block). The same motivation that was utilized in claim 1 applies equally as well to claim 12.

Regarding claim 13, Chong, Minoo and Sjoberg discloses the method of claim 11, further comprising applying each of the plurality of band offsets to the associated set of pixels of the video signal (Minoo, claim 14 discloses a video decoder (i.e. second communication device) configured to: obtain processed video data from a video bitstream; partition the processed video data into blocks, wherein each of the blocks is equal to or smaller than a picture and each block is comprised of a plurality of pixels; apply a first SAO compensation to each of the pixels in a processed video block; and apply a second SAO compensation to each of the pixels in the processed video block i.e. the decoder performing the first and second SAO compensation on the video block). The same motivation that was utilized in claim 1 applies equally as well to claim 13.


(Minoo, paragraph 109 discloses the finest granularity of offset-intervals may be defined by shift and they may then be merged based on min-max or some other conditions to include only N contiguous offset; in addition paragraph 108 discloses performing operations by shift, e.g., by mapping a pixel value to a band index. This mapping may be achieved using a look-up table or by other means (e.g., binary-shift of pixels values)… if the 0-255 pixel range is divided into 32 uniformly spaced bands (corresponding to 32 offsets), then each pixel value may be shifted by 3 binary positions to the right to get the band-index). The same motivation that was utilized in claim 1 applies equally as well to claim 15.

Regarding claim 16, Chong, Minoo and Sjoberg discloses the method of claim 11, wherein the SAO filter processing further comprises classifying pixels of the video signal into a plurality of sets of pixels at least based on a pixel value distribution of the video signal, each set of pixels associated with a corresponding band (Minoo, paragraph 130 discloses after a first SAO process, a second SAO process is applied. In this case, after a first SAO pass, the decoded+deblocked+SAO values from the current LCU in the first pass may be used for classification in the second SAO pass). The same motivation that was utilized in claim 1 applies equally as well to claim 16.

Regarding claim 18, Chong, Minoo and Sjoberg discloses the wherein the plurality of band indices has a discontinuous distribution such that at least two successive indices of the plurality of band indices are separated from one another by at least one band index value (Minoo, paragraph 103 discloses one or more BO types can be defined based on [min, max] and/or other statistical features of pixels within a corresponding area. For example, they can be defined based upon the statistical distribution of values within the range, such as illustrated in FIG. 10, which plots a distribution (e.g., histogram) of values). The same motivation that was utilized in claim 1 applies equally as well to claim 18.

	Regarding claim 20, Chong, Minoo and Sjoberg discloses the method of claim 11, wherein the video signal comprises a coding unit or macroblock (Minoo, paragraph 46 discloses a slice (i.e. video signal) may be considered to be a plurality of video blocks (e.g., macroblocks, or coding units)). The same motivation that was utilized in claim 1 applies equally as well to claim 20.
Claims 7, 9, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chong (US 2013/0136167) in view of Minoo (US 2013/0177068) and in further view Sjoberg (US 2012/0140832) and in further view of Park (US 2014/0119433).

Regarding claim 7, Chong, Minoo and Sjoberg discloses the claimed invention as outlined above in claim 1.

However, in the same field of endeavor Park discloses more explicitly the following: wherein a first set of pixels associated with a first band comprises a larger number of pixels than a second set of pixels associated with a second band (Park, paragraph 112 and Fig. 5 discloses a range of pixel values is 256 (0 to 2.sup.8-1), a first group in the central part of the range of pixel values may be minutely divided into 16 bands by using 4 pixel values as one band and second groups in the side parts of the pixel range may be divided into 12 bands by using 16 pixel values as one band).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Chong, Minoo and Sjoberg with Park to create the system of Chong, Minoo and Sjoberg as outlined above in claim 1 with performing SAO processing on video signals with different band offsets.
The reasoning being is to provide a method of adaptively applying an SAO in order to improve a video reconstruction effect (Park, paragraph 5).

Regarding claim 9, Chong, Minoo, Sjoberg and Park discloses the communication device of claim 1, wherein a first band index of the plurality of band indices is associated with a first number of band offsets, and a second band index of the plurality of band indices is associated with a different second number of band offsets (Park, paragraph 112 and Fig. 5 discloses a range of pixel values is 256 (0 to 2.sup.8-1), a first group in the central part of the range of pixel values may be minutely divided into 16 bands by using 4 pixel values as one band and second groups in the side parts of the pixel range may be divided into 12 bands by using 16 pixel values as one band). The same motivation that was utilized in claim 7 applies equally as well to claim 9.

Regarding claim 17, Chong, Minoo, Sjoberg and Park discloses the method of claim 11, wherein a first set of pixels associated with a first band comprises a larger number of pixels than a second set of pixels associated with a second band (Park, paragraph 112 and Fig. 5 discloses a range of pixel values is 256 (0 to 2.sup.8-1), a first group in the central part of the range of pixel values may be minutely divided into 16 bands by using 4 pixel values as one band and second groups in the side parts of the pixel range may be divided into 12 bands by using 16 pixel values as one band). The same motivation that was utilized in claim 7 applies equally as well to claim 17.

Regarding claim 19, Chong, Minoo, Sjoberg and Park discloses the method of claim 11, wherein a first band index of the plurality of band indices is associated with a first number of band offsets, and a second band index of the plurality of band indices is associated with a different second number of band offsets (Park, paragraph 112 and Fig. 5 discloses a range of pixel values is 256 (0 to 2.sup.8-1), a first group in the central part of the range of pixel values may be minutely divided into 16 bands by using 4 pixel values as one band and second groups in the side parts of the pixel range may be divided into 12 bands by using 16 pixel values as one band). The same motivation that was utilized in claim 7 applies equally as well to claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.